DETAILED ACTION

Application Status
	Claims 1-17 are pending and have been examined in this application.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/21/20221 has been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8, 10-11, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 17/454,794 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because scope of the claims in the instant application is within the scope of the claims of the reference application.
Although the claims of the instant application are directed towards a method and the claims of the reference application are directed towards a system, the claims are not patentably distinct because the scope of the claims in the instant application is within the scope of the claims of the reference application. 
For example, claim 1 of the instant application claims, “A method, comprising: during a vehicle stop event, adjusting a height of a skateboard frame of an electric vehicle via an adjustable suspension system, based on at least one sensor input indicative of a desired skateboard frame height.”  Claim 13, of the reference application claims a system comprising: a controller including instructions stored in non-transitory memory that, when executed, cause the controller to: while the electric vehicle is stopped (during a vehicle stop event), monitor one or more sensors for a sensor input indicative of a request to lower the electric vehicle (based on at least one sensor input indicative of a desired skateboard frame height) to a kneeling position; and responsive to the request to lower the electric vehicle to the kneeling position, adjust a height of the skateboard frame relative to the ground (adjusting a height of a skateboard frame of an electric vehicle via an adjustable suspension system). 
Claims 2 and 3 do not add any features or limitations not claimed in claim 13 of the reference application. 
Regarding claim 8 of the instant application, a battery pack providing power to the electric vehicle is an inherent limitation associated claim 13 of the reference application, because the claim claims, “an electric vehicle”. 
Claim 10-11 and 17 are provisionally rejected on the ground of nonstatutory double patenting for reasons substantially the same to why claim 1 is provisionally rejected. 
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 17/454,794 (reference application).
Claims 6-7 and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 17/454,794 (reference application). 
With respect to claim 6 and 15, “a voice command [or] a user gesture” from claim 20 of the reference application can be considered, “a user request”. 
Claims 1 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 17/454,794 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims in the instant application is within the scope of the claims of the reference application .
Claim 9 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 17/454,794 (reference application).
Regarding claim 16 of the reference application, the reference application claims that the stop event is determined in response to a vehicle speed being 0, or in other words, within a threshold of 0 from 0 speed. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka (US 10493893 B2) in view of Nagakubo (JP 2004352043 A).
	With respect to claim 1, Matsuoka discloses: an electric vehicle (100, Fig. 1) comprising a skateboard frame (60). Matsuoka is silent in teaching: during a vehicle stop event, adjusting a height of the frame via an adjustable suspension system, based on at least one sensor input indicative of a desired frame height. 
	Nagakubo discloses a similar vehicle and a method for operating the vehicle comprising: during a vehicle stop event, adjusting a height of a frame of a vehicle via an adjustable suspension system (see paragraph [0010]), based on at least one sensor input indicative of a desired skateboard frame height (“vehicle speed sensor (7)”, paragraph [0044]). Nagakubo further discloses that lowering such a vehicle to a lower height during a stop event is useful for allowing passengers to board and exit the vehicle safety and conveniently (see paragraph [0024]).
	Since the vehicle disclosed by Matsuoka is a transportation vehicle for passengers (see Col. 3, LL. 9-11), it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Matsuoka in view of Nagakubo to arrive at the claimed invention and to facilitate the safe and convenient boarding and exiting of passengers. 
	With respect to claim 2, Matsuoka in view of Nagakubo as modified above discloses: the method of claim 1, wherein the adjustable suspension system is coupled to the skateboard frame (Matsuoka; 60, Fig. 1), the adjustable suspension system comprising a front suspension system (Nagakubo; 1, Fig. 1; see paragraph [0020]) and a rear suspension system (see paragraph [0022]), each of the front suspension system and the rear suspension system including at least one pressurized spring.
	With respect to claim 3, Matsuoka in view of Nagakubo as modified above discloses: The method of claim 2, wherein adjusting the height of the skateboard frame of the electric vehicle via the adjustable suspension system includes: responsive to the skateboard frame at a first height (height before automatic lowering, see paragraph [0011]) and the desired skateboard frame height being a second height (height after automatic lowering), lowering the skateboard frame to the second height via the adjustable suspension system, the second height less than the first height; and responsive to the skateboard frame at the second height and the desired skateboard frame height being the first height, raising the skateboard frame to the first height via the adjustable suspension system.
	Note, Nagakubo does not provide detailed configurations of the rear system (see paragraph [0022]). However, given that Nagakubo does provide details of the raising and lowering mechanism of the front suspension, it follows that the rear suspension system would operate in a similar manner and include air springs similar to those of the front suspension. Furthermore, if Nagakubo disclosed other methods of raising and lowering the rear or the frame of the vehicle, it would have been obvious to a person of ordinary skill in the art before the time of filing to modify Nagakubo to have air springs in the rear suspension for lowering the rear of the frame of the vehicle because the modification would be a duplication of parts with predictable results. 
With respect to claim 4, Matsuoka in view of Nagakubo does not disclose a discreet third height; however, Nagakubo does disclose structure that inherently possesses the functionality of claim 4. 
	Nagakbuo discloses an adjustable suspension system (see paragraph [0010]) in combination with a height sensor (4). The combination of means for raising/lowering the vehicle frame and means for measuring the current height of the vehicle frame provides a structure that would allow any number of frame heights to be achieved. The limitations presented in claim 4 are not a basis for patentable distinction over Matsuoka in view of Nagakubo because the combination of the prior art results in an invention that is capable of performing all of the functions of the claimed device (see MPEP 2114 IV.).
With respect to claim 5, Matsuoka in view of Nagakubo discloses: the method of claim 2, wherein adjusting the height of the skateboard frame of the electric vehicle via the adjustable suspension system includes adjusting an amount of air in the at least one pressurized spring of the front suspension system (Nagakubo; see paragraph [0010]) and adjusting an amount of air in the at least one pressurized spring of the rear suspension system (see paragraph [0022]).
With respect to claim 6, Matsuoka in view of Nagakubo discloses: The method of claim 1, wherein the desired skateboard frame height is determined based on one of a user position (Nagakubo; see "GPS positioning device", paragraph [0042]) and a user request (see "manual control", paragraph [0012]).
With respect to claim 7, Matsuoka in view of Nagakubo discloses: the method of claim 6, wherein the user position is determined based on the at least one sensor input indicative of a desired skateboard frame height, the at least one sensor input indicative of the desired skateboard frame height including a GPS signal (Nagakubo; see paragraph [0042]). 
With respect to claim 8, Matsuoka in view of Nagakubo discloses: the method of claim 1, wherein the skateboard frame (Matsuoka; 60, Fig. 1) houses a battery pack (60, Fig. 1), the battery pack providing power to the electric vehicle.
With respect to claim 9, Matsuoka in view of Nagakubo discloses: The method of claim 1, wherein the vehicle stop event is determined in response to the electric vehicle speed (Nagakubo; paragraph [0030]). Nagakubo discloses that the stop event is indicated by a vehicle speed being less than a predetermined value. Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to further modify Matusoka in view of Nagakubo such that the predetermined value from Nagakubo is 0 to arrive at the claimed invention. Such a modification would be obvious to try to such a person because the results would be predictable, and there would be a reasonable expectation of success. Such a person would predict that the vehicle frame would lower in response to a stop event, closer to the stop event than if the threshold value were nonzero. 
With respect to claim 10, Matsuoka discloses: an electric vehicle (100, Fig. 1) comprising a skateboard frame (60). Matsuoka is silent in teaching: responsive to an expected stop event, adjusting a height of the frame via an adjustable suspension system, based on at least one sensor input indicative of a desired frame height. 
Nagakubo discloses a similar vehicle and method of operating the vehicle comprising: responsive to an expected vehicle stop event, adjusting a height of a skateboard frame of an electric vehicle via an adjustable suspension system (see paragraph [0010]), based on at least one sensor input indicative of a desired skateboard frame height (“vehicle speed sensor”, paragraph [0044]).
Since the vehicle disclosed by Matsuoka is a transportation vehicle for passengers (see Col. 3, LL. 9-11), it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Matsuoka in view of Nagakubo to arrive at the claimed invention and to facilitate the safe and convenient boarding and exiting of passengers. 
With respect to claims 11 and 13-16, Matsuoka in view of Nagakubo discloses: The method of claim 10, wherein adjusting the height of the skateboard frame includes modifying the height upon detecting a request for stopping the vehicle (Nagakubo; see paragraph [0010]), wherein detecting the request for stopping the vehicle includes detecting a decrease in speed of the vehicle (see paragraph [0030]) and wherein, detecting the request for stopping vehicle is activated based on GPS data indicating that the vehicle is approaching a scheduled stop location (see paragraph [0042]) and wherein adjusting the height based on the at least one sensor input, includes detecting a GPS signal (“GPS”, paragraph [0042]) and wherein adjusting the height of the skateboard frame of the electric vehicle includes adjusting the height when the vehicle is moving at speed within a threshold of zero speed (see paragraph [0030]).
With respect to claim 17, Matsuoka discloses: an electric vehicle (100, Fig. 1) comprising a skateboard frame (60). Matsuoka is silent in teaching: a front suspension system including a first pressurized spring and a second pressurized spring, the front suspension system coupled to the skateboard frame; a rear suspension system including a third pressurized spring and a fourth pressurized spring, the rear suspension system coupled to the skateboard frame; a controller including instructions stored in non-transitory memory that, when executed, cause the controller to: responsive to an expected vehicle stop event, adjust a height of the skateboard frame via the front or rear suspension system based on at least one sensor input indicative of a desired skateboard frame height.
Nagakubo discloses a similar vehicle and method of operating the vehicle comprising: a front suspension system including a first pressurized spring and a second pressurized spring, the front suspension system coupled to the skateboard frame (Nagakubo; “two air springs (1) provided on the front wheel”, paragraph [0021]); a rear suspension system (9) including a third pressurized spring and a fourth pressurized spring, the rear suspension system coupled to the skateboard frame; a controller (control circuit 5) including instructions stored in non-transitory memory that, when executed, cause the controller to: responsive to an expected vehicle stop event, adjust a height of the skateboard frame via the front or rear suspension system based on at least one sensor input indicative of a desired skateboard frame height (see paragraph [0010]).
Note, Nagakubo does not provide detailed configurations of the rear system (see paragraph [0022]). However, given that Nagakubo does provide details of the raising and lowering mechanism of the front suspension, it follows that the rear suspension system would operate in a similar manner and include air springs similar to those of the front suspension. Furthermore, if Nagakubo disclosed other methods of raising and lowering the rear or the frame of the vehicle, it would have been obvious to a person of ordinary skill in the art before the time of filing to modify Nagakubo to have air springs in the rear suspension for lowering the rear of the frame of the vehicle because the modification would be a duplication of parts with predictable results. 

Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 12, the closest prior art of record is Nagakubo (JP 2004352043 A). Nagakubo discloses a method of raising and lowering a vehicle frame in response to a request for stopping a vehicle but is silent in teaching: detecting the request for stopping by detecting actuation of a brake pedal. This limitation, combination with the other features and limitations presented in the claim were not reasonably found in the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses systems for raising and lowering frames of vehicles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616